DETAILED ACTION
	Claims 1-4, 6-9, and 34-40 are currently pending in the instant application.  Claims 1, 2, 8, 9, and 35 are rejected.  Claims 3, 4, 6, 7, and 36-40 are withdrawn from consideration as being for non-elected subject matter.  Claim 34 appears allowable over the prior art of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species: 
    PNG
    media_image1.png
    177
    196
    media_image1.png
    Greyscale
 in the reply filed on 20 August 2020 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of claim 34 which appear allowable, and now further extended to the compound 
    PNG
    media_image2.png
    288
    201
    media_image2.png
    Greyscale
 which is not allowable
Claims 1, 2, 8, 9, 34 and 35 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment
Applicant's amendment and arguments filed 25 May 2022 have been fully considered and entered into the instant application. Applicant’s amendment to claim 1 has overcome the 35 USC 102(a)(1) rejection over Registry No. 400011-90-7.  As discussed by applicant, as the linker L1 can attach via either side to A, claim 9 will not be objected to as being a substantial duplicate should claim 8 be found allowable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being Registry No. 399577-48-1 which is 
    PNG
    media_image2.png
    288
    201
    media_image2.png
    Greyscale
  .  Registry No. 399577-48-1 corresponds to the formula (I) of claims 1, 2, 8, 9, and 35 wherein R1 is 
    PNG
    media_image3.png
    85
    120
    media_image3.png
    Greyscale
 , R2 is H; L1 is –C(O)NHNCH--; and A is 
    PNG
    media_image4.png
    157
    172
    media_image4.png
    Greyscale
   .  Solubility data is provided for Registry No. 399577-48-1 to correspond to the pharmaceutically acceptable carrier of claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600